department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date dear cc pa apjp br lcnash cor-115719-00 uil this letter is in response to your request for information concerning backup withholding we hope that this letter is helpful and addresses your concerns generally speaking the internal_revenue_service has the authority under sec_3406 and the accompanying regulations to require payors to backup withhold in certain circumstances in general sec_3406 provides that in case an any reportable_payment if a the payee fails to furnish his or her tin taxpayer_identification_number to the payor in the proper manner required ie form_w-9 b the secretary notifies the payor that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting or d there has been a payee certification failure then the payor shall deduct and withhold from such payment a tax equal to percent of such payment for example a taxpayer’s failure to provide a form_w-9 certifying a valid tin to a payor will result in backup withholding payors are required to turn over backup withholding funds to an authorized financial_institution or federal reserve bank on either a monthly or semi-weekly basis with regard to your questions concerning the copy of your statement because the internal_revenue_service did not prepare the document in question it is not possible for us to answer your questions concerning the document you may wish to go back to your broker to get further information about your statement the backup withholding regulations and sec_6413 provide a procedure for refunding erroneously withheld amounts to taxpayers sec_35a question answer specifically identifies what the internal_revenue_service considers to be an erroneously withheld amount it should be noted that refunding of erroneously withheld amounts is completely within the discretion of the payor if it is cor-115719-00 within the same calendar_year as stated in the backup withholding regulations if a payor withheld from a payee in error or withheld more than the correct amount the payor may refund the amount improperly withheld if certain conditions are met the refund must have been made before the end of the calendar_year and before the time the payor furnishes a form_1099 to the payee with respect to the improperly withheld payment see sec_35a questions answers if these requirements are not met or the payor refuses to refund the money the payee must wait until he she files a tax_return to get the refund finally you have asked us about possible abuses of the backup withholding system we are not in a position to comment on the possibility of abuse of the backup withholding regulations relating to a specific case such comments would require a specific factual determination that exceeds the scope of a general information_letter for your convenience we have attached photocopies of the relevant treasury regulations and internal_revenue_code sections referenced in this letter if you have any other questions please contact either laura c nash or myself pincite sincerely pamela wilson fuller assistant to the branch chief branch administrative provisions judicial practice attachments as stated
